- internal_revenue_service number release date index number 468b -------------------- ------------------------ ---------------------------------------------------- ------------------------ ---------------------------------------- -------------------------------------- - department of the treasury washington dc person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc ita b06 - plr-110850-04 date date ---------------------------------------------------- --------------------------- --------- ------------- legend trust taxpayer ------------------------------------------------------------ state a state b company a company b x court --------- --------------------------------------------- facility date date date ------------------ ------------------ ------------ ------------------------- ------------------------- -------------------------------------------------------------------------------- -------------------------------------- this letter responds to trust’s authorized representative’s letter dated february plr-110850-04 dear -------------- in which he requested on behalf of trust several rulings concerning the organization by trust and one or more other qualified settlement funds qsfs under sec_468 of the internal_revenue_code and sec_1_468b-1 through 468b-5 of the income_tax regulations of a new corporation to operate a claims processing unit on a cooperative basis specifically the letter requested the following rulings basis within the meaning of sec_1381 otherwise qualify as qsfs under sec_468 and sec_1_468b-1 through 468b-5 trust’s membership in and receipt of patronage_dividends from the new cooperative will not affect its status as a qsf and qualify as qsfs under sec_468 and sec_1_468b-1 through 468b-5 trust’s transfer of certain assets to the new cooperative will not affect trust’s status as a qsf the new corporation will qualify as a corporation operating on a cooperative assuming that trust and other members in the new cooperative otherwise assuming that trust and the other members in the new cooperative facts prior to its reorganization company a manufactured and distributed products trust is a state a_trust created in connection with the bankruptcy reorganization of company a and its wholly-owned subsidiary company b the plan_of_reorganization was confirmed on date and became effective on date containing x trust was established pursuant to an order of the court to pay and satisfy personal injury and property damage claims of company a and its affiliates resulting from x in a private_letter_ruling dated date the internal_revenue_service ruled that trust is a qsf under sec_468b method_of_accounting trust’s taxable_year is a calendar_year x claims in order to reduce expenses and conserve assets for the benefit of future claimants trust proposes to make facility available to unrelated qsfs and x settlement trusts on a long-term basis by operating facility on a cooperative basis within the meaning of subchapter_t trust owns and operates its claims processing facility facility which processes trust is subject_to the continuing jurisdiction of the court and uses the accrual it is anticipated that trust will own a majority of the shares of stock of the pursuant to the proposal trust and several unrelated qsfs collectively to implement the proposal trust will contribute all of its interests in its claims plr-110850-04 members will establish a corporation to be operated on a cooperative basis the cooperative to process x related claims on behalf of the members the cooperative will be organized as a corporation under the laws of state b and will operate facility as a corporation operating_on_a_cooperative_basis processing assets which will include the physical facility the employees the computer system the database subject_to the right of individual claimants to withhold consent to sharing of data and other accompanying information and know-how to the cooperative in exchange for an amount of nonvoting preferred and common_stock in the cooperative determined by the members to be equal to the relative value of the trust’s facility assets contributed the members other than trust will contribute cash for working_capital purposes of the corporation in proportion to the amount of claims expected to be processed by the cooperative receiving in exchange an amount of stock of the corporation that is determined by the members to be proportionate in value to their capital contributions additionally the cooperative will enter into long-term_contracts with the members to provide at-cost claims processing services cooperative and other members will own similar amounts of stock in relation to the amount of claims expected to be processed on their behalf the cooperative will process claims for members and will charge on a basis that reflects relative costs incurred to process claims of various members although it is possible that the cooperative may in the future provide claims processing services for non-members initially it will provide service to members only the cooperative’s articles of incorporation and bylaws will provide that each member will be entitled to one vote regardless of the number of shares owned the bylaws will also provide that the cooperative’s net_income derived from business with or for the members will be allocated and distributed as patronage_dividends to them in proportion to the relative amount of business done with or for each member patronage_dividends will be distributed either in cash or in the form of qualified checks as defined in sec_1388 no later than the fifteenth day of the ninth month of the year following the year in which earnings are derived dividends attributable to any nonpatronage income from business done with non-members when distributed will be distributed to the members in proportion to historical patronage members generally will not be permitted to sell their interest in the cooperative except to new members in connection with the admission of such new members or to the cooperative in connection with the withdrawal or expulsion of a member or for purposes of balancing ownership interests of the cooperative if additional members are admitted to join the cooperative pursuant to approval by a majority of existing members the new member will be required to contribute cash as working_capital to the cooperative in an amount determined by the members to be proportionate with the plr-110850-04 relative value of stock received and generally in relation to anticipated patronage by the new member been exhausted at such time trust could sell all of its assets including its interest in the cooperative trust intends to liquidate after all claimants have been paid or its assets have law and analysi sec_1 sec_1381 - the cooperative sec_1381 provides that subchapter_t shall apply to any corporation operating_on_a_cooperative_basis with certain exceptions not here relevant sec_1_1381-1 states that subchapter_t of the code applies to any corporation operating_on_a_cooperative_basis and allocating amounts to patrons on the basis of business done with or for patrons in 44_tc_305 acq 1966_1_cb_3 three principles are described as fundamental to cooperative operation subordination of capital democratic control by the members and operation at cost the vesting in and allocation among the members of all fruits and increases arising from their cooperative endeavor subordination of capital requires that control of the cooperative and ownership of the pecuniary benefits arising from the cooperative’s business remains in the hands of the member patrons of the cooperative rather than with nonpatron equity investors in the cooperative the purpose of this limitation is to insure that the gains that accrue to the cooperative from the business that it transacts with its patrons will largely or completely inure to the benefit of those patrons rather than to its stockholders to be operating_on_a_cooperative_basis a cooperative must limit the financial return with respect to its equity_capital puget sound t c pincite stated differently a cooperative may not be operated for the purpose of paying a return on equity investments democratic control of the cooperative as envisioned in puget sound t c pincite is typically achieved by voting on a one-member one-vote basis the principle of democratic control was further discussed in 462_f2d_259 5th cir in which the court noted that sec_521 regarding exempt_cooperatives contemplates that the stock will be owned by the patrons of the cooperative that section envision s the exempt association organized according to a model of a widely-based participatory democracy in which all the members are able to exercise a franchise of equal strength each member must have a single vote regardless of the size of its investment or the amount of business it does with the corporation plr-110850-04 the requirement of operation at cost is met if the cooperative’s net_earnings or savings are distributed to the cooperative’s patrons in proportion to the amount of business conducted with them this requirement relates to the proportionate vesting in and allocation among the worker-members of all fruits and increases from their cooperative endeavor is achieved through statutes bylaws and contractual arrangements between the association and its members whereby the elected officers of the associations are required to make periodic allocations of the same among the members in proportion to their active_participation as workers puget sound t c pincite revrul_70_481 1970_2_cb_170 holds that a corporation supplying services to its members at cost and making distributions to each member based on the value of business done with each member was operating_on_a_cooperative_basis within the meaning of sec_1381 revrul_72_36 1972_1_cb_151 states that in accordance with fundamental cooperative principles the rights and interests of the members in the savings of a cooperative should be determined in proportion to their business with the cooperative with respect to liquidating distributions the service has stated that the cooperative principle of operation at cost requires that a cooperative’s articles of incorporation or bylaws obligate the cooperative to distribute its remaining assets upon liquidation to both its current and former members in proportion to the value or quantity of business that each did with the cooperative over some reasonable number of years sec_1382 provides in part that in determining the taxable_income of a cooperative there shall not be taken into account amounts paid during the payment period for the taxable_year as patronage_dividends to the extent paid in money qualified written notices of allocation or other_property with respect to patronage occurring during such taxable_year sec_1382 and sec_1_1381-2 provide in pertinent part that there is allowed as a deduction from the gross_income of any cooperative to which part i of subchapter_t applies amounts paid to patrons during the payment period for the taxable_year as patronage_dividends to the extent that such amounts are paid in money qualified written notices of allocation or other_property other than nonqualified written notices of allocation sec_1388 defines the term nonqualified written notices of allocation as meaning a written_notice_of_allocation other than a qualified_written_notice_of_allocation or a qualified_check that is not cashed on or before the 90th day after the close of the payment period for the taxable_year sec_1382 provides in part that the payment period for any taxable_year is the period beginning with the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year plr-110850-04 sec_1388 provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or done for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the corporation from business done with or for its patrons that section further provides that patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association cooperatives are distinguished from ordinary business corporations by how they allocate and distribute their earnings in an ordinary business corporation net_earnings are shared by investors based upon the capital they invest in the business in a cooperative net_earnings are shared by the patrons on a patronage basis revrul_93_21 1993_1_cb_188 and revrul_72_602 1972_2_cb_511 state that in order to be considered ‘operating on a cooperative basis’ under sec_1381 of the code the taxpayer must have sufficient membership to form a mutual joinder of interest in the risks and benefits of the organization in this instant case the cooperative will fulfill the three principles fundamental to cooperative operations subordination of capital democratic control by members and operation at cost the cooperative will meet the principle of subordination of capital in that its only stockholders will be its members net_earnings from business done with or for members will be returned based on each member business done and any dividends from non-member nonpatronage business will be distributed to members based on historical patronage upon liquidation of the cooperative property and assets will be distributed to each member in proportion to and up to the amount of capital contributed to each member and any balance will be distributed to the members based on historical patronage operation at cost or return of the fruits of the activity in proportion to participation in the cooperative endeavor is mandated under the bylaws of the cooperative which requires that net revenue attributable to processing claims for members be returned to the members at least annually in the form of cash qualified_check or written notices of allocation on the basis of the amount of business done with the cooperative democratic control of the cooperative is established under the cooperative’s articles of incorporation and bylaws because each member is entitled to only one vote thus the cooperative will be controlled by the members who are patronizing it and not by outside investors plr-110850-04 therefore the cooperative’s proposed articles bylaws and operations fulfill the requirements of cooperative operation as stated above accordingly based solely on the above we conclude that the cooperative will be operating_on_a_cooperative_basis within the meaning of subchapter_t of the code sec_468b - qsf status sec_468b provides that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax this section authorizes the secretary to prescribe regulations providing for the taxation of any such account or fund whether as a grantor_trust or otherwise pursuant to this legislative grant of regulatory authority the secretary has issued regulations that provide that a qsf is a united_states_person and is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 the tax imposed on estates and trusts see sec_1 468b- a satisfies the following requirements sec_1_468b-1 and c provide that a qsf is a fund account or trust that it is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority it is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability - i under the comprehensive environmental response compensation and liability act of cercla or ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling procedure and it is a_trust under applicable state law or its assets are otherwise segregated from other assets of the transferor and related_persons sec_1_468b-2 provides that a qsf must treat a distribution_of_property as a plr-110850-04 sale_or_exchange of that property for purposes of sec_1001 that section further provides that in computing gain_or_loss the amount_realized by the qsf is the fair_market_value of the property on the date of distribution a qsf ceases to exist on the earlier of the date the fund either no longer satisfies the requirements of sec_1_468b-1 or no longer has any assets and will not receive any more transfers sec_1_468b-2 provides in pertinent part that for purposes of subtitle f the regulations contain no restrictions or prohibitions with respect to the type of transactions to which trust proposes or the type of assets which a qsf may hold therefore as long as the regulatory requirements of sec_1_468b-1 are satisfied trust will retain its qsf status based on the information provided and the representations made we conclude conclusions the cooperative will qualify as a corporation operating_on_a_cooperative_basis within the meaning of sec_1381 assuming that trust has been determined to be a qsf under sec_468b and sec_1_468b-1 through 468b-5 trust membership in and receipt of patronage_dividends from the cooperative will not affect its status as a qsf assuming that trust has been determined to be a qsf under sec_468b and sec_1_468b-1 through 468b-5 trust’s contribution of its interest in facility to the cooperative will not affect trust’s status as a qsf except as specifically set forth above we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding the tax consequences of the transaction to any party other than trust in addition no opinion is expressed on the following matters trust’s basis in facility prior to the transfer of its interest to the cooperative and the application of subchapter_c of the code including but not limited to sec_351 sec_358 and sec_362 provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 the rulings contained in this letter are based upon information and plr-110850-04 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely thomas a luxner chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
